DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority benefit claimed on November 8, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the skew angle recited in claim 3 and link to swing back and forth and left and right recited in claims 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities:
Page 7 lines 23-25; “pedal 5” should be corrected to ---pedal 45---  
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Regarding claim 1
Line 7-8; “each said pedal unit” should be corrected to ---each of said two pedal units---
Line 13; “each said armrest unit” should be corrected to ---each of said two armrest units---
Line 18; “each said suspension arm” should be corrected to ---each of said two suspension arms---
Regarding claim 2
Line 5; “one said suspension arm” should be corrected to ---one of said two suspension arms---
Regarding claim 3
Lines 9-10; “each said suspension arm” should be corrected to ---each of said two suspension arm---
Regarding claims 4-6
Line 1; “An elliptical trainer” should be corrected to ---The elliptical trainer---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 20170106231 A1) in view of Giannelli et al (WO 2017165393 A1).

Regarding claim 1, Liao et al discloses an elliptical trainer 200 with varying foot paths comprising: a machine table (see annotated figure 10 below) comprising a base 211, an upright (see annotated figure 10 below) set at a front end of said base and two side frames (212 and 214 make up the two side frames) respectively set on opposing left and right sides of said base (p. 0053; "The frame 210 further comprises a front portion 212 extending upwardly from the base portion 211, a side portion 214 extending longitudinally rearward from the front portion 212, and a rear portion 213 connecting the side portion 214 and the base portion 211” see figure 10).
	a transmission unit (see annotated figure 10 below) comprising a crankshaft rotatably installed on said upright (see annotated figure 10 below), a flywheel (see annotated figure 10 below) fixed to said crankshaft to rotate with said crankshaft (it is inherent that an elliptical have a crankshaft and flywheel, crankshaft and flywheel are in the enclosure on the upright) ,
two pedal units (see annotated figure 12 below) arranged symmetrically with respect to a first axis , each said pedal unit comprising a pedal rod 220 (see figure 11a below), a pedal seat (see annotated figure 12) and a pedal (see annotated figure 12), said pedal seat being pivotable up and down on a top surface of an opposing rear end of said pedal rod (see annotated figure 12 below; pedal seat is configured to the pedal rod 220 which moves up and down), said pedal being fixed on a top surface of said pedal seat (see annotated figure 12 below; pedal is fixed on pedal seat)
“Similar to the previous preferred embodiment of the stationary exercise apparatus 100, the stationary exercise apparatus 200 also comprises a pair of pedals 250 respectively coupled to the supporting members 220. Optionally, the stationary exercise apparatus 200 also has a pair of control links 260 respectively pivoted to the supporting members 220 and a pair of handle links 271 coupled to the frame 210 for guiding the control links 260.” see annotated figure 11a below), said armrest being pivoted to said upright of said machine table in a back and forth swingable manner (annotated figure 11a below shows armrest, configured to the upright, moving back and forth) , said link having a front end (see annotated figure 11a below) thereof pivoted to a bottom end of said armrest (see annotated figure 11a below) in a back and forth swingable manner (See annotated figure 11a below; link moves back and forth) and an opposing rear end thereof fixed to one respective said pedal seat (see annotated figure 11a below; rear end of link is fixed to pedal seat);
	and two suspension arms 249, each said suspension arm having a top end (see annotated figure 11a below) thereof pivoted to one respective side frame of said machine table in a back and forth swingable manner  and an opposing bottom end thereof pivoted to the rear end of one respective said pedal rod in a back and forth swingable manner (p. 0054; “the stationary exercise apparatus 200 further has first and second supporting members 220, each of the supporting members 220 having a first end portion and a second end portion. The first end portions of the first and second supporting members 220 are respectively pivoted to a pair of rotating members 233 in order to rotate about a first axis 234. The second end portions of the first and second supporting members 220 are respectively connected to the lower portions of first and second swing members 249. The upper portions of the first and second swing members 249 are coupled to the side portion 214 of the frame 210 via a swing axis 259. More specifically, the upper portions of the first and second swing members 249 are pivotally connected to left and right moving assemblies 241." See annotated figure 11a below) , said two suspension arms 249 being symmetrical with respect to said first axis (249 swing members are symmetrical, see annotated figure 12) said two suspension arms being symmetrical with respect to said first axis and being respectively skewed in the direction of said pedals (Annotated figure 10 below, shows the suspension arm skewed in the direction of the pedal).

    PNG
    media_image1.png
    547
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    387
    692
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    532
    652
    media_image4.png
    Greyscale

two crank arms having a respective front end thereof fixed to said crankshaft;
	said pedal rod having a front end thereof pivoted to a rear end of one respective said crank arm in an up and down and left and right swingable manner; and
	two suspension arms being symmetrical with respect to said first axis and being respectively skewed in the direction of said pedals, so that said two suspension arms are pivoted around a second axis that is not perpendicular to said first axis.
	Giannelli et al teaches an angle varying elliptical having two crank arms 40a 40b (see annotated figure 2 below) having a respective front end thereof fixed to said crankshaft 32 (p. 099; “FIG. 2 is a front perspective view of the device of FIG. 1 illustrating internal elements of a resistance assembly 55. As illustrated, the forward ends of drive linkages 28a and 28b are shown attached to crank arms 40a and 40b, which are connected to a crankshaft 32 that turns a pulley 34 mounted on the crankshaft 32”); 
	said pedal rod having a front end 28a 28b (pedal rod also has a front oblique section and a rear oblique section; see annotated figure 2 below) thereof pivoted to a rear end of one respective said crank arm 40a 40b (see annotated figure 2 below) in an up and down and left and right swingable manner (p. 099; “FIG. 2 is a front perspective view of the device of FIG. 1 illustrating internal elements of a resistance assembly 55. As illustrated, the forward ends of drive linkages 28a and 28b are shown attached to crank arms 40a and 40b, which are connected to a crankshaft 32 that turns a pulley 34 mounted on the crankshaft 32”). 
	two suspension arms 26c being symmetrical with respect to said first axis and being respectively skewed in the direction of said pedals, so that said two suspension 26c arms are pivoted around a second axis that is not perpendicular to said first axis (Abstract; “An exercise device comprising: a frame (10) having a generally vertical planar axis (PA), first and second foot supports (24a, 24b) suspended on the frame (10) by first (18c, 26c, 26b) and second (18d, 26a, 26d) linkage assemblies that are respectively arranged on the frame (10) such that the first and second foot supports (24a, 24b) are pivotable through a front to back arcuate path of travel (PT1, PT2) that is disposed at a selected angle (θ, θ') between about five and about forty five degrees relative to the vertical planar axis (PA).” See annotated figure 5 and 6 above; suspension arm 26c pivots relative to the second axis).

    PNG
    media_image5.png
    638
    785
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    521
    728
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    671
    709
    media_image7.png
    Greyscale

	It would have been to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the two part pedal rod-crankshaft configuration of Liao et al.with a three part pedal rod-crank arm-crankshaft configuration as taught by Giannelli et al to perform the same function of cranking the crankshaft. Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the back and forth motion of the pedal rods and links in Liao et al to also move left and right as taught by Giannelli et al to enhance the exercise intensity of a user. Lastly, it would have been obvious to a person of 	
	Regarding claim 2, Liao et al in view of Giannelli et al, view above, discloses an elliptical with varying foot paths having pedals rods wherein each said pedal rod has a front oblique section (see annotated figure 11b below) and a rear oblique section (see annotated figure 11b below) connected to said front oblique section (see annotated figure 11b below), said front oblique section having a front end thereof pivoted to the rear end of one respective said crank arm in a left and right swingable manner, said rear oblique section having a rear end thereof pivoted to a bottom end of one said suspension arm in a back and forth swingable manner (annotated figure 11b below shows the rear oblique section of the pedal rod configured to the suspension arm 249), the inclination angle of said upper oblique section relative to the ground is smaller than the inclination angle of said lower oblique section relative to the ground (annotated figure 11 below shows the upper oblique section and lower oblique section of the pedal rod, the inclination angle of the upper oblique is smaller than the lower oblique section relative to the ground)(See rejection of claim 1 above).

    PNG
    media_image8.png
    505
    854
    media_image8.png
    Greyscale

	Regarding claim 3, Liao et al discloses an elliptical with varying foot paths having suspension arms wherein each said suspension arm has an upper oblique section (see annotated figure 11a above) and a lower oblique section connected to said upper oblique section (see annotated figure 11a above; lower obliques section is configured to the upper oblique section), said upper oblique section having a top end (see annotated figure 11a above) thereof pivoted to one respective said side frame of said machine table in a back and forth swingable manner, said lower oblique section having a bottom end (see annotated figure 11a above) thereof pivoted to the rear end of said rear oblique section of one respective said pedal rod in a back and forth swingable manner, the skew angle of said upper oblique section relative to said side frames being smaller than the skew angle of said lower oblique section relative to said side frames (see annotated figure 10; the angle between frame member 213 and upper oblique section is smaller than the angle between 213 and the lower oblique member).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 20170106231 A1) in view of Giannelli et al (WO 2017165393 A1) and Anderson (US 20180185698 A1).
	Regarding claims 4-6, Liao et al in view of Giannelli et al, see above, discloses an elliptical with varying foot paths having armrests wherein each said armrest comprises a grip (see annotated figure 13 above), a swing arm (see annotated figure 13 above) and a linkage plate (see annotated figure 13 above), said grip being pivoted to said upright of said machine table in a back and forth swingable manner (see annotated figure 11a above for swing motion of the grip), said swing arm being disposed at a front side relative to said grip (see annotated figure 11a above), said swing arm having a top end thereof pivoted to said upright of said machine table in a back and forth swingable manner (see annotated figure 13; top end of swing arm pivots relative to the upright) and an opposing bottom end thereof pivoted to the front end of said link to swing back and forth and left and right (see rejection of claim 1).
	Liao et al in view of Giannelli does not teach said linkage plate having opposing front and rear ends thereof respectively pivoted to a bottom end of said grip and the top end of said swing arm.
	Anderson et al teaches an elliptical having said linkage plate 138 having opposing front and rear ends (See annotated figure 2A below) thereof respectively pivoted to a bottom end of said grip 134 and the top end of said swing arm 140 (p. 0033; “In various embodiments, the upper moment-producing mechanism 90 may include a first upper linkage and a second upper linkage corresponding to a left and right side of machine 100. Each of the first and second upper linkages may include one or more links operatively arranged to transform a force input from the user (e.g., from the upper body of the user) into a moment about the crankshaft 125. For example the first and second upper linkages may include one or more of first and second handles 134, first and second links 138, first and second upper reciprocating members 140, and/or first and second virtual crank arms 142a, respectively. The first and second upper linkages may operably transmit a force input from the user, at the handles 134, into a moment about the crankshaft 125. The first and second handles 134 may be pivotally coupled to the upper support structure 120 at a horizontal axis D” see annotated figure 2A below).

    PNG
    media_image9.png
    678
    550
    media_image9.png
    Greyscale



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784